 



Exhibit 10.1

WMS INDUSTRIES INC.

$100,000,000

Principal Amount

2.75% Convertible Subordinated Notes due 2010

Purchase Agreement

June 20, 2003

CIBC WORLD MARKETS CORP.

 



--------------------------------------------------------------------------------



 



2.75% Convertible Subordinated Notes due 2010

of WMS INDUSTRIES INC.

CIBC WORLD MARKETS CORP.

June 20, 2003

CIBC World Markets Corp.
417 5th Avenue, 2nd Floor
New York, New York 10016

Dear Sirs and Madams:

          WMS Industries Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to CIBC World Markets Corp. (“CIBC” or the “Initial
Purchaser”), an aggregate of $100,000,000 in principal amount of its 2.75%
Convertible Subordinated Notes due July 15, 2010 (the “Firm Notes”), subject to
the terms and conditions set forth herein. The Company also proposes to issue
and sell to the Initial Purchaser not more than an additional $15,000,000
aggregate principal amount of its 2.75% Convertible Subordinated Notes due
July 15, 2010 (the “Additional Notes”), if requested by the Initial Purchaser as
provided in Section 2 hereof. The Firm Notes and the Additional Notes are herein
collectively referred to as the “Notes.” The Notes are to be issued pursuant to
the provisions of an indenture (the “Indenture”), to be dated as of the Closing
Date (as hereinafter defined), between the Company, and BNY Midwest Trust
Company, as trustee (the “Trustee”), pursuant to which the Notes, as provided
therein, will be convertible at the option of the holders thereof into shares of
the Company’s common stock, $0.50 par value per share (the “Common Stock”). The
Notes and the Common Stock issuable upon conversion thereof are herein
collectively referred to as the “Securities.” The Securities and the Indenture
are more fully described in the Offering Circular (as hereinafter defined).
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Indenture.

     1.     Offering Circular. The Notes will be offered and sold to the Initial
Purchaser pursuant to one or more exemptions from the registration requirements
under the Securities Act of 1933, as amended (the “Act”). As used in this
Agreement, “Offering Circular” means, collectively, the preliminary offering
circular dated as of June 19, 2003 and the final offering circular, dated June
20, 2003, each as amended or supplemented by the Company. All references to the
Offering Circular shall include the information incorporated by reference
therein (the “Incorporated Documents”)

 



--------------------------------------------------------------------------------



 



        Upon original issuance thereof, and until such time as the same is no
longer required pursuant to the Indenture, the Notes (and all securities issued
in exchange therefor, in substitution thereof or upon conversion thereof) shall
bear the following legend:



    “THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF
THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON THE
EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER.       THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (A)(1) TO A PERSON WHO THE TRANSFEROR REASONABLY BELIEVES IS
A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT ACQUIRING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED
BY RULE 144 THEREUNDER (IF AVAILABLE), (3) TO AN INSTITUTIONAL INVESTOR THAT IS
AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) OF
REGULATION D UNDER THE SECURITIES ACT THAT PRIOR TO SUCH TRANSFER PROVIDES TO
THE TRUSTEE FOR THE NOTES A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND
AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THE NOTES (THE FORM OF
THE LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THE NOTES), (4) PURSUANT TO
ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF AVAILABLE) (AND
BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO WMS INDUSTRIES INC.) OR
(5) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE
UNITED STATES AND OTHER JURISDICTIONS.       THIS NOTE, ANY SHARES OF COMMON
STOCK ISSUABLE UPON ITS CONVERSION AND ANY RELATED DOCUMENTATION MAY BE AMENDED
OR SUPPLEMENTED FROM TIME TO TIME TO MODIFY THE RESTRICTIONS ON RESALES AND
OTHER TRANSFERS OF THIS NOTE AND ANY SUCH SHARES TO REFLECT ANY CHANGE IN
APPLICABLE

 



--------------------------------------------------------------------------------



 





    LAW OR REGULATION (OR THE INTERPRETATION THEREOF) OR IN PRACTICES RELATING
TO THE RESALE OR TRANSFER OF RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS
NOTE AND SUCH SHARES SHALL BE DEEMED BY THE ACCEPTANCE OF THIS NOTE AND ANY SUCH
SHARES TO HAVE AGREED TO ANY SUCH AMENDMENT OR SUPPLEMENT.”

     2.     Agreements to Sell and Purchase.

          (a)     On the basis of the representations, warranties and covenants
contained in this Purchase Agreement (this “Agreement”), and subject to the
terms and conditions contained herein, the Company agrees to issue and sell to
the Initial Purchaser, and the Initial Purchaser agrees to purchase from the
Company, all of the Firm Notes at a purchase price equal to 96.75% of the
principal amount thereof (the “Purchase Price”).

          (b)     On the basis of the representations and warranties contained
in this Agreement, and subject to its terms and conditions, (i) the Company
agrees to issue and sell the Additional Notes and (ii) the Initial Purchaser
shall have a right, but not the obligation, to purchase the Additional Notes,
from the Company at the Purchase Price. Additional Notes may be purchased solely
for the purpose of covering over-allotments made in connection with the offering
of the Firm Notes. The Initial Purchaser may exercise its right to purchase
Additional Notes in whole or in part from time to time by giving written notice
thereof to the Company at any time within 30 days after the date of this
Agreement. Such notice shall specify the aggregate principal amount of
Additional Notes to be purchased pursuant to such exercise and the date for
payment and delivery thereof. The date specified in any such notice shall be a
business day (i) no earlier than the Closing Date, (ii) no later than ten
business days after such notice has been given and (iii) no earlier than two
business days after such notice has been given.

     3.     Terms of Offering. The Initial Purchaser has advised the Company
that the Initial Purchaser will make offers (the “Exempt Resales”) of the Notes
purchased hereunder on the terms set forth in the Offering Circular, as amended
or supplemented, solely to persons whom the Initial Purchaser reasonably
believes to be “qualified institutional buyers” as defined in Rule 144A under
the Act (“QIBs”). The Initial Purchaser will offer the Notes to QIBs initially
at a price equal to 100% of the principal amount thereof. Such price may be
changed at any time without notice.

     Holders (including subsequent transferees) of the Securities will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”), to be dated the Closing Date, in substantially
the form of Exhibit A hereto, for so long as such Securities constitute
“Restricted Securities” (as defined in the Registration Rights Agreement).
Pursuant to the Registration Rights Agreement, the Company will agree to file
with the Securities and Exchange Commission (the “Commission”), under the
circumstances set forth therein, a shelf registration statement pursuant to
Rule 415 under the Act (the “Registration Statement”) relating to the resale by
certain holders of the Securities and to use all reasonable best efforts to
cause such Registration Statements to be declared and remain effective and
usable for the periods specified in the Registration Rights Agreement. This
Agreement, the Indenture,

 



--------------------------------------------------------------------------------



 



the Notes, and the Registration Rights Agreement are hereinafter sometimes
referred to collectively as the “Operative Documents.”

     4.          Delivery and Payment.

          (a)     Delivery of, and payment of the Purchase Price for, the Firm
Notes shall be made at the offices of Morgan, Lewis & Bockius, LLP, 101 Park
Avenue, New York, New York 10178, or such other location as may be mutually
acceptable. Such delivery and payment shall be made at 10:00 a.m., New York City
time, on June 25, 2003 or at such other time on the same date or such other date
as the Initial Purchaser and the Company shall agree in writing. The time and
date of such delivery and the payment for the Firm Notes are herein called the
“Closing Date.”

          (b)     Delivery of, and payment for, any Additional Notes to be
purchased by the Initial Purchaser shall be made at the offices of Morgan, Lewis
& Bockius, LLP, 101 Park Avenue, New York, New York 10178 at 10:00 a.m., New
York City time, on the date specified in the exercise notice given by CIBC
pursuant to Section 2(b) or such other time on the same or such other date as
the Initial Purchaser and the Company shall agree in writing. The time and date
of delivery and payment for any Additional Notes are hereinafter referred to as
an “Option Closing Date.”

          (c)     One or more of the Notes in definitive global form, registered
in the name of Cede & Co., as nominee of the Depository Trust Company (“DTC”),
having an aggregate principal amount corresponding to the aggregate principal
amount of the Notes (collectively, the “Global Note”), shall be delivered by the
Company to the Initial Purchaser (or as the Initial Purchaser directs) in each
case with any transfer taxes thereon duly paid by the Company against payment by
the Initial Purchaser of the Purchase Price thereof by wire transfer in same day
funds to the order of the Company. The Global Note shall be made available to
the Initial Purchaser for inspection not later than 9:30 a.m., New York City
time, on the business day immediately preceding the Closing Date.

     5.          Agreements of the Company. The Company hereby agrees with the
Initial Purchaser as follows:

          (a)     To advise the Initial Purchaser promptly and, if requested by
the Initial Purchaser, to confirm such advice in writing of (i) the issuance by
any state securities commission of any stop order suspending the qualification
or exemption from qualification of any Securities for offering or sale in any
jurisdiction designated by the Initial Purchaser pursuant to Section 5(e) below,
or the initiation of any proceeding by any state securities commission or any
other federal or state regulatory authority for such purpose and (ii) the
happening of any event during the period referred to in Section 5(c) below that
makes any statement of a material fact made in the Offering Circular untrue or
that requires any additions to or changes in the Offering Circular in order to
make the statements therein not misleading. The Company shall use its reasonable
best efforts to prevent the issuance of any stop order or order suspending the
qualification or exemption of any Securities under any state securities or Blue
Sky laws and, if at any time any state securities commission or other federal or
state regulatory authority shall issue

 



--------------------------------------------------------------------------------



 



an order suspending the qualification or exemption of any Securities under any
state securities or Blue Sky laws, the Company shall use its best efforts to
obtain the withdrawal or lifting of such order at the earliest possible time.

          (b)     To furnish the Initial Purchaser and those persons identified
by the Initial Purchaser to the Company, without charge, as many copies of the
Offering Circular, any documents incorporated by reference therein, and any
amendments or supplements thereto, as the Initial Purchaser may reasonably
request for the time period specified in Section 5(c). Subject to the Initial
Purchaser’s compliance with its representations and warranties and agreements
set forth in Section 7 hereof, the Company consents to the use of the Offering
Circular, any documents incorporated by reference therein, and any amendments
and supplements thereto required pursuant hereto, by the Initial Purchaser in
connection with Exempt Resales.

          (c)     During such period as in the reasonable opinion of counsel for
the Initial Purchaser an Offering Circular is required by law to be delivered in
connection with Exempt Resales by the Initial Purchaser, (i) not to make any
amendment or supplement to the Offering Circular of which the Initial Purchaser
shall not previously have been advised or to which the Initial Purchaser shall
reasonably object after being so advised and (ii) to prepare promptly upon the
Initial Purchaser’s reasonable request any amendment or supplement to the
Offering Circular that may be necessary or advisable in connection with such
Exempt Resales.

          (d)     If, during the period referred to in Section 5(c) above, any
event shall occur or condition shall exist as a result of which, in the opinion
of counsel to the Initial Purchaser, it becomes necessary to amend or supplement
the Offering Circular in order to make the statements therein, in the light of
the circumstances when the Offering Circular is delivered to a QIB, not
misleading, or if, in the opinion of counsel to the Initial Purchaser, it is
necessary to amend or supplement the Offering Circular to comply with any
applicable law, forthwith to prepare an appropriate amendment or supplement to
the Offering Circular so that the statements therein, as so amended or
supplemented, will not, in the light of the circumstances when it is so
delivered, be misleading, or so that the Offering Circular will comply with
applicable law, and to furnish to the Initial Purchaser and such other persons
as the Initial Purchaser may designate such number of copies thereof as the
Initial Purchaser may reasonably request.

          (e)     Prior to the sale of all Notes pursuant to Exempt Resales as
contemplated hereby, to cooperate with the Initial Purchaser and counsel to the
Initial Purchaser in connection with the registration or qualification of the
Notes for offer and sale to the Initial Purchaser and pursuant to Exempt Resales
under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchaser may request and to continue such registration or qualification in
effect so long as required for Exempt Resales and to file such consents to
service of process or other documents as may be necessary in order to effect
such registration or qualification; provided, however, that the Company shall
not be required in connection therewith to qualify as a foreign corporation in
any jurisdiction in which it is not now so qualified or to take any action that
would subject it to general consent to service of process or taxation, other
than as to matters and transactions relating to the Offering Circular or Exempt
Resales, in any jurisdiction in which it is not now so subject.

 



--------------------------------------------------------------------------------



 



          (f)     So long as the Notes are outstanding, (i) to mail and make
generally available as soon as practicable after the end of each fiscal year to
the record holders of the Notes a financial report of the Company and its
subsidiaries on a consolidated basis (and a similar financial report of all
unconsolidated subsidiaries, if any), it being agreed that all such financial
reports will include a consolidated balance sheet, a consolidated statement of
operations, a consolidated statement of cash flows and a consolidated statement
of stockholders’ equity as of the end of and for such fiscal year, together with
comparable information as of the end of and for the preceding year, certified by
the Company’s independent public accountants and (ii) to mail and make generally
available as soon as practicable after the end of each quarterly period (except
for the last quarterly period of each fiscal year) to such holders, a
consolidated balance sheet, a consolidated statement of operations and a
consolidated statement of cash flows (and similar financial reports of all
unconsolidated subsidiaries, if any) as of the end of and for such period, and
for the period from the beginning of such year to the close of such quarterly
period, together with comparable information for the corresponding periods of
the preceding year.

          (g)     So long as the Notes are outstanding, to furnish to the
Initial Purchaser as soon as available copies of all reports or other
communications furnished by the Company to its security holders or furnished to
or filed with the Commission or any national securities exchange on which any
class of securities of the Company is listed and such other publicly available
information concerning the Company and/or its subsidiaries as the Initial
Purchaser may reasonably request.

          (h)     So long as any of the Notes remain outstanding and during any
period in which the Company is not subject to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), to make
available to any holder of Securities in connection with any sale thereof and
any prospective purchaser of such Securities from such holder the information
(“Rule 144A Information”) required by Rule 144A(d)(4) under the Act or the
information (“Rule 144 Information”) required by Rule 144(c)(2) under the Act,
as applicable.

          (i)     Whether or not the transactions contemplated in this Agreement
are consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of the obligations of the Company under
this Agreement, including: (i) the fees, disbursements and expenses of counsel
to the Company and accountants of the Company in connection with the sale and
delivery of the Notes to the Initial Purchaser and pursuant to Exempt Resales,
and all other fees and expenses in connection with the preparation, printing,
filing and distribution of the Offering Circular, any documents incorporated by
reference and all amendments and supplements to any of the foregoing (including
financial statements), including the mailing and delivering of copies thereof to
the Initial Purchaser and persons designated by it in the quantities specified
herein, (ii) all costs and expenses related to the transfer and delivery of the
Notes to the Initial Purchaser and pursuant to Exempt Resales, including any
transfer or other taxes payable thereon, (iii) all costs of printing or
producing this Agreement, the other Operative Documents and any other agreements
or documents in connection with the offering, purchase, sale or delivery of the
Securities, (iv) all expenses in connection with the registration or
qualification of the Securities for offer and sale under the securities or Blue
Sky laws of the several states and all costs of printing or producing any
preliminary and supplemental Blue Sky memoranda in connection therewith
(including the filing fees and fees and disbursements of

 



--------------------------------------------------------------------------------



 



counsel for the Initial Purchaser in connection with such registration or
qualification and memoranda relating thereto), (v) the cost of printing
certificates representing the Securities, (vi) all expenses and listing fees in
connection with the application for quotation of the Notes in The PORTAL Market
of the National Association of Securities Dealers, Inc. (“PORTAL”), (vii) the
fees and expenses of the Trustee and the Trustee’s counsel in connection with
the Indenture and the Notes, (viii) the costs and charges of any transfer agent,
registrar and/or depositary (including DTC), (ix) any fees charged by rating
agencies for the rating of the Notes, (x) all costs and expenses of the
Registration Statement, as set forth in the Registration Rights Agreement, (xi)
all expenses and listing fees in connection with the application for listing the
Common Stock issuable upon conversion of the Notes on the New York Stock
Exchange (the “NYSE”) and (xii) and all other costs and expenses incident to the
performance of the obligations of the Company hereunder for which a provision is
not otherwise made in this Section.

          (j)     To use its best efforts to effect the inclusion of the Notes
in PORTAL and to maintain the listing of the Notes on PORTAL for so long as the
Notes are outstanding.

          (k)     To obtain the approval of DTC for “book-entry” transfer of the
Notes, and to comply with all of its agreements set forth in the representation
letters of the Company to DTC relating to the approval of the Notes by DTC for
“book-entry” transfer.

          (l)     To cause the Common Stock issuable upon conversion of the
Notes to be duly included for quotation on the NYSE prior to the Closing Date,
subject to notice of official issuance. The Company will ensure that such Common
Stock remain included for quotation on the NYSE or any other national securities
exchange following the Closing Date for so long as any shares of Common Stock
remain registered under the Exchange Act.

          (m)     The Company will reserve and keep available at all times, free
of preemptive rights, the shares of Common Stock for the purpose of enabling the
Company to satisfy its obligations to issue the Common Stock upon conversion of
the Notes.

          (n)     The Company shall not offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock (other than the
issuance of Common Stock upon conversion of the Notes) or any securities
convertible into or exercisable or exchangeable for Common Stock, for a period
of 90 days after the date hereof without the prior written consent of CIBC.
Notwithstanding the foregoing, during such period (i) the Company may grant
securities convertible into or exercisable or exchangeable for Common Stock
pursuant to the Company’s existing stock option, stock purchase or 401(k) plans,
(ii) the Company may issue shares of Common Stock upon the conversion or
exchange of a convertible or exchangeable security outstanding on the date
hereof, and (iii) the Company may create and issue up to $15,000,000 aggregate
principal amount of Additional Notes. The Company shall, prior to or
concurrently with the execution of this Agreement, deliver an agreement executed
by each of the directors and executive officers of the Company to the effect
that such person will not, during the period commencing on the date such person
signs such agreement and ending 90 days after the date hereof, without the prior
written consent of CIBC, (i) engage in any of the transactions described in the
first sentence of this

 



--------------------------------------------------------------------------------



 



paragraph (whether such shares or any such securities are now owned by such
individual or are hereafter acquired) or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences associated with the ownership of any Common Stock (whether any such
transactions described in clause (i) or (ii) is to be settled by the delivery of
Common Stock or such other securities, in cash or otherwise). Notwithstanding
the foregoing, Messrs. Sheinfeld and McKenna will each retain the right to sell,
transfer or otherwise dispose of up to 62,955 shares of Common Stock in
connection with the exercise of options. In addition, in such agreement each of
the directors and executive officers of the Company will have agreed not to make
any demand for or exercise any registration rights for a period of 90 days after
the date hereof without the prior written consent of CIBC.

          (o)     Not to sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Act) that
would be integrated with the sale of the Notes to the Initial Purchaser or
pursuant to Exempt Resales in a manner that would require the registration of
any such sale of the Notes under the Act.

          (p)     During the period of two years after the Closing Date, the
Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities that have
been reacquired by any of them.

          (q)     In connection with the offering, until CIBC shall have
notified the Company of the completion of the resale of the Securities, neither
the Company nor any of its subsidiaries or affiliates has or will, either alone
or with one or more other persons bid for or purchase for any account in which
it or any of its subsidiaries or affiliates has a beneficial interest any
Securities or attempt to induce any person to purchase any Securities; and
neither it nor any of its subsidiaries or affiliates will make bids or purchases
for the purpose of creating actual, or apparent, active trading in, or of
raising the price of, the Securities.

          (r)     Not to voluntarily claim, and to actively resist any attempts
to claim, the benefit of any usury laws against the holders of any Notes.

          (s)     To comply with all of its agreements set forth in the
Registration Rights Agreement.

          (t)     To use the net proceeds received by it from the sale of the
Securities in the manner specified in the Offering Circular under the caption
“Use of Proceeds.”

          (u)     To use its best efforts to do and perform all things required
or necessary to be done and performed under this Agreement by it prior to the
Closing Date and to satisfy all conditions precedent to the delivery of the
Notes.

          (v)     To maintain such controls and other procedures, including
without limitation those required by Section 302 of the Sarbanes-Oxley Act and
the applicable regulations thereunder, that are reasonably designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including without limitation, controls and procedures reasonably reasonably
designed

 



--------------------------------------------------------------------------------



 



to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is accumulated and
communicated to the Company’s management, including its Chief Executive Officer
and its Principal Financial Officer, or persons performing similar functions, as
appropriate to allow timely decisions regarding required disclosure, to ensure
that material information relating to Company, including its subsidiaries, is
made known to them by others within those entities.

          (w)     To comply, in all material respects, with all effective
applicable provisions of the Sarbanes-Oxley Act.

          (x)     The Company will not, and will cause its subsidiaries not to,
solicit any offer to buy or offer to sell the Securities by means of any form of
general solicitation or general advertising (as defined in Regulation D under
the Act) or in any manner involving a public offering within the meaning of
Section 4(2) of the Act.

     6.     Representations, Warranties and Agreements of the Company. As of the
date hereof, the Company represents and warrants to, and agrees with, the
Initial Purchaser that:

          (a)     The Offering Circular (including the Incorporated Documents)
does not, and any supplement or amendment to it will not, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties contained in this paragraph (a) shall not apply
to statements in or omissions from the Offering Circular (or any supplement or
amendment thereto) based upon information relating to the Initial Purchaser
furnished to the Company in writing by the Initial Purchaser expressly for use
therein. None of the Incorporated Documents as of the time they were filed
contained an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. No stop order preventing the use of the Offering Circular, or
any amendment or supplement thereto, or any order asserting that any of the
transactions contemplated by this Agreement are subject to the registration
requirements of the Act, has been issued. The Incorporated Documents, at the
time they were or hereafter are filed or last amended, as the case may be, with
the Commission, complied and will comply in all material respects with the
requirements of the Exchange Act.

          (b)     Each of the Company and its subsidiaries has been duly
incorporated, is validly existing as a corporation in good standing under the
laws of its jurisdiction of incorporation and has the corporate power and
authority to carry on its business as described in the Offering Circular and to
own, lease and operate its properties, and each is duly qualified and is in good
standing as a foreign corporation authorized to do business in each jurisdiction
in which the nature of its business or its ownership or leasing of property
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the business, prospects, financial
condition or results of operations of the Company and its subsidiaries, taken as
a whole (a “Material Adverse Effect”).

          (c)     All of the issued and outstanding shares of capital stock of
the Company have been duly authorized and validly issued and are fully paid,
non-assessable and not subject to any preemptive or similar rights, and there
are no restrictions upon the voting or transfer of the

 



--------------------------------------------------------------------------------



 



Common Stock pursuant to the Company’s charter or by-laws or other governing
documents or, except as described in the Company’s Proxy Statement for the
annual meeting held on November 14, 2002, any agreement or other instrument to
which the Company is a party or by which it may be bound. The Company has the
authorized, issued and outstanding capital stock as set forth in the Offering
Circular, and there have been no changes in the outstanding capital stock of the
Company since the date set forth under the heading “Capitalization” in the
Offering Circular, except to the extent that certain outstanding options and
warrants set forth in the Offering Circular may have been exercised and shares
were repurchased as described in the Incorporated Documents.

          (d)     The entities listed on Schedule A hereto are the only
subsidiaries, direct or indirect, of the Company. All of the outstanding shares
of capital stock of each of the Company’s subsidiaries have been duly authorized
and validly issued and are fully paid and non-assessable, and are owned by the
Company, directly or indirectly through one or more subsidiaries, free and clear
of any security interest, claim, lien, encumbrance or adverse interest of any
nature (each, a “Lien”).

          (e)     This Agreement has been duly authorized, executed and
delivered by the Company, enforceable in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally.

          (f)     The Indenture has been duly authorized by the Company and,
when duly executed and delivered by the Company and duly authorized, executed
and delivered by the Trustee, will be a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms except as
(i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and (ii) rights of
acceleration and the availability of equitable remedies may be limited by
equitable principles of general applicability. On the Closing Date, the
Indenture will conform in all material respects to the requirements of the Trust
Indenture Act of 1939, as amended (the “TIA” or “Trust Indenture Act”), and the
rules and regulations of the Commission applicable to an indenture which is
qualified thereunder.

          (g)     The Notes have been duly authorized and, when duly executed,
delivered and authenticated in accordance with the provisions of the Indenture
and when delivered to and paid for by the Initial Purchaser in accordance with
the terms of this Agreement, the Notes will be entitled to the benefits of the
Indenture and will be valid and binding obligations of the Company, enforceable
in accordance with their terms except as (i) the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and (ii) rights of acceleration and the availability of equitable
remedies may be limited by equitable principles of general applicability. On the
Closing Date, the Notes will conform as to legal matters to the description
thereof contained in the Offering Circular.

          (h)     The Notes are convertible into Common Stock in accordance with
the terms of the Indenture; the shares of Common Stock initially issuable upon
conversion of the Notes have been duly authorized and reserved for issuance upon
such conversion and, when issued upon such conversion, will be validly issued,
fully paid and nonassessable, will conform

 



--------------------------------------------------------------------------------



 



to the description thereof contained in the Offering Circular and will be duly
authorized for listing on the NYSE, subject to notice of official issuance. No
stockholder approval is required for the Company to issue the Notes. The
stockholders of the Company or other holders of the Company’s securities have no
pre-emptive or similar rights with respect to the Notes or the Common Stock
issuable upon conversion of the Notes. The certificates evidencing the Common
Stock issuable upon conversion of the Notes will be in due and proper legal
form.

          (i)     The Registration Rights Agreement has been duly authorized by
the Company and, when duly executed and delivered by the Company, and assuming
the due execution and delivery by the Initial Purchaser, will be a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
(ii) rights of acceleration and the availability of equitable remedies may be
limited by equitable principles of general applicability. On the Closing Date,
the Registration Rights Agreement will conform as to legal matters to the
description thereof contained in the Offering Circular.

          (j)     Neither the Company nor any of its subsidiaries is (i) in
violation of its respective charter or by-laws (ii) in default in the
performance of any obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument that
is material to the Company and its subsidiaries, taken as a whole, to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries or their respective property is bound or (iii) in violation of
any franchise, license, permit, judgment, decree, order, statute, rule or
regulation where the consequences of such violation would have a Material
Adverse Effect.

          (k)     No statute, rule, regulation or order that has been enacted,
adopted or issued by any governmental agency, and no injunction, restraining
order or order of any nature by a Federal or state court of competent
jurisdiction, to which either the Company or any of its subsidiaries is subject,
that has been issued or is pending, (i) could interfere with or adversely affect
the issuance of the Securities, or (ii) could in any manner draw into question
the validity of any of the Operative Documents.

          (l)     The execution, delivery and performance of this Agreement and
the other Operative Documents by the Company, compliance by the Company with all
provisions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not (i) require any consent, approval,
authorization or other order of, or qualification with, any court or
governmental body or governmental agency (except such as may be required under
the securities or Blue Sky laws of the various states) other than those which
have been obtained or made, (ii) conflict with or constitute a breach of any of
the terms or provisions of, or a default under, the charter or by-laws of the
Company or any of its subsidiaries or any indenture, loan agreement, mortgage,
lease, license agreement or other agreement or instrument that is material to
the Company and its subsidiaries, taken as a whole, (iii) violate or conflict
with any applicable law or any rule, regulation, judgment, order or decree of
any court or any governmental body or agency having jurisdiction over the
Company, any of its subsidiaries or their respective property, (iv) result in
the imposition or creation of (or the obligation to create or impose) a Lien
under,

 



--------------------------------------------------------------------------------



 



any agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries or their respective
property is bound, or (v) result in the termination, suspension or revocation of
any Authorization (as defined below) of the Company or any of its subsidiaries
or result in any other impairment of the rights of the holder of any such
Authorization.

          (m)     Except as disclosed in the Offering Circular, there are no
legal or governmental proceedings pending or, to the Company’s knowledge,
threatened to which the Company or any of its subsidiaries is or could be a
party or to which any of their respective property is or could be subject that
might result, singly or in the aggregate, in a Material Adverse Effect or could
materially and adversely affect the ability of the Company to perform its
obligations under any of the Operative Documents, or which are otherwise
material in the context of the sale of the Securities.

          (n)     Each of the Company and its subsidiaries is in compliance in
all material respects with all rules, laws and regulations relating to the use,
treatment, storage and disposal of toxic substances and the protection of health
or the environment (“Environmental Law”) which are applicable to its business;
(ii) neither the Company nor any of its subsidiaries has received any written
notice from any governmental authority or third party of an asserted claim under
Environmental Laws; (iii) each of the Company and its subsidiaries has received
all permits, licenses and other approvals required of it under applicable
Environmental Laws to conduct its business and is in compliance with all terms
and conditions of any such permit, license or approval; (iv) to the Company’s
knowledge, no facts currently exist that will require the Company or its
subsidiaries to make future material capital expenditures to comply with
Environmental Laws; and (v) no property which is or has been owned, leased or
occupied by the Company or its subsidiaries has been designated as a Superfund
site pursuant to the Comprehensive Environmental Response, Compensation of
Liability Act of 1980 (“CERCLA”), as amended (42 U.S.C. Section 9601, et seq.)
or otherwise designated as a contaminated site under applicable state or local
law. Neither the Company nor any of its subsidiaries has been named as a
“potentially responsible party” under the CERCLA. In the ordinary course of its
business, the Company periodically reviews the effect of Environmental Laws on
the business, operations and properties of the Company and its subsidiaries, in
the course of which the Company identifies and evaluates associated costs and
liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws, or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review, the Company has reasonably concluded that such associated
costs and liabilities would not, singly or in the aggregate, have a Material
Adverse Effect.

          (o)     The Company is not, nor will it be, as a result of or after
giving effect to the issuance of the Securities and the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated thereby, (i) insolvent, (ii) left with an unreasonably small
capital with which to engage in its existing and anticipated businesses or
(iii) incurring debts beyond its ability to pay such debts as they mature. The
Company is not issuing the Securities in anticipation of insolvency.

 



--------------------------------------------------------------------------------



 



          (p)     Neither the Company nor any of its subsidiaries has violated
any provisions of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), or any provisions of the Foreign Corrupt Practices Act or the
rules and regulations promulgated thereunder, except for such violations which,
singly or in the aggregate, would not have a Material Adverse Effect. None of
the Company, its subsidiaries or any director, officer or employee of the
Company or its subsidiaries has, in the course of such person’s actions for, or
on behalf of, the Company or its subsidiaries, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity or made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; and
none of the Company, its subsidiaries, or to the Company’s knowledge, any
director, officer, employee, agent or other person acting on behalf of the
Company or its subsidiaries, has, in the course of such person’s actions for, or
on behalf of, the Company or its subsidiaries made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

          (q)     Each of the Company and its subsidiaries has such permits,
licenses, consents, exemptions, franchises, authorizations and other approvals
(each, an “Authorization”) of, and has made all filings with and given all
notices to, all governmental or regulatory authorities and self-regulatory
organizations and all courts and other tribunals, including without limitation
under any applicable gaming laws and Environmental Laws, as are necessary to
own, lease, license and operate its respective properties and to conduct its
business, except where the failure to have any such Authorization or to make any
such filing or notice would not, singly or in the aggregate, have a Material
Adverse Effect. Each such Authorization is valid and in full force and effect
and each of the Company and its subsidiaries is in compliance with all the terms
and conditions thereof and with the rules and regulations of the authorities and
governing bodies having jurisdiction with respect thereto; and no event has
occurred (including without limitation the receipt of any notice from any
authority or governing body) that allows or, after notice or lapse of time or
both, would allow, revocation, suspension or termination of any such
Authorization or results or, after notice or lapse of time or both, would result
in any other impairment of the rights of the holder of any such Authorization;
and such Authorizations contain no restrictions that are burdensome to the
Company or any of its subsidiaries; except where such failure to be valid and in
full force and effect or to be in compliance, the occurrence of any such event
or the presence of any such restriction would not, singly or in the aggregate,
have a Material Adverse Effect.

          (r)     The Company and its subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them that is material to the business of the Company
and its subsidiaries, in each case free and clear of all Liens and defects,
except such as are described in the Offering Circular or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries, in each case except as described in the Offering
Circular.

 



--------------------------------------------------------------------------------



 



          (s)     The Company and its subsidiaries own or license, free and
clear of all liens or encumbrances, or can acquire or license, free and clear of
all liens and encumbrances, on reasonable terms, all patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets, designs and
other unpatented and/or unpatentable designs, technologies, inventions and
innovations and proprietary or confidential information, systems or procedures),
rights to use names and likenesses, trademarks, service marks, domain names and
trade names (“Intellectual Property”) currently employed by them in connection
with the business now operated by them or currently used in any products,
advertising or other materials distributed by them, except where the failure to
own or license or otherwise to be able to acquire or license, free and clear of
all liens and encumbrances, such Intellectual Property would not, singly or in
the aggregate, have a Material Adverse Effect; and neither the Company nor any
of its subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or rights of
privacy that, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect, in each case
except as described in the Offering Circular.

          (t)     Each agreement described in the Offering Circular or the
Incorporated Documents is in full force and effect and is valid and enforceable
by the Company or its subsidiary, as applicable, in accordance with its terms,
assuming the due authorization, execution and delivery thereof by each of the
other parties thereto except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
(ii) to the extent that rights to indemnity or contribution thereunder may be
limited by federal and state securities laws or the public policy underlying
such laws. None of the Company, any of its subsidiaries, or to the Company’s
knowledge, any other party is in default in the observance or performance of any
term or obligation to be performed by it under such agreement, and no event has
occurred that with notice or lapse of time or both would constitute such a
default, in any such case where such default or event would have Material
Adverse Effect. No default exists, and no event has occurred that with notice or
lapse of time or both would constitute a default, in the due performance and
observance of any term, covenant or condition, by the Company or any of its
subsidiaries of any other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which any of them or their respective
properties or business may be bound or affected where such default or event
would have a Material Adverse Effect.

          (u)     Except as disclosed in the Offering Circular, no relationship,
direct or indirect, exists between or among the Company or any of its
subsidiaries on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any of its subsidiaries on the other
hand, that would be required by the Act to be described in the Offering Circular
if the Offering Circular were a prospectus included in a registration statement
on Form S-1 filed with the Commission.

          (v)     There is no (i) significant labor practice complaint,
grievance or arbitration proceeding pending or, to the Company’s knowledge,
threatened against the Company or any of its subsidiaries before the National
Labor Relations Board or any state or local labor relations board, (ii) strike,
labor dispute, slowdown or stoppage pending or threatened against the Company or
any of its subsidiaries or (iii) union representation question existing with

 



--------------------------------------------------------------------------------



 



respect to the employees of the Company or any of its subsidiaries, except in
the case of clauses (i), (ii) and (iii) for such actions that singly or in the
aggregate, would not have a Material Adverse Effect. To the knowledge of the
Company, no collective bargaining organizing activities are taking place with
respect to the Company or any of its subsidiaries.

          (w)     All material tax returns required to be filed by the Company
and each of its subsidiaries in any jurisdiction have been filed, other than
those filings being contested in good faith, and all material taxes, including
withholding taxes, penalties and interest, assessments, fees and other charges
due pursuant to such returns or pursuant to any assessment received by the
Company or any of its subsidiaries have been paid, other than those being
contested in good faith and for which adequate reserves have been provided.

          (x)     The accountants, Ernst & Young LLP, that have certified the
financial statements and supporting schedules included in the Offering Circular
are independent public accountants with respect to the Company, as required by
the Act and the Exchange Act and such accountants are not in violation of the
auditor independence requirements of the Sarbanes-Oxley Act. The historical
financial statements, together with related schedules and notes, set forth in
the Offering Circular comply as to form in all material respects with the
requirements applicable to registration statements on Form S-1 under the Act.

          (y)     The historical financial statements, together with related
schedules and notes forming part of the Offering Circular (and any amendment or
supplement thereto), present fairly the consolidated financial position, results
of operations and changes in financial position of the Company and its
subsidiaries on the basis stated or incorporated by reference in the Offering
Circular at the respective dates or for the respective periods to which they
apply; such statements and related schedules and notes have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved, except as disclosed therein; and the other
financial and statistical information and data set forth or incorporated by
reference in the Offering Circular (and any amendment or supplement thereto)
are, in all material respects, accurately presented and prepared on a basis
consistent with such financial statements and the books and records of the
Company. The Company’s ratio of earnings to fixed charges set forth in the
Offering Circular have been calculated in compliance with Item 503(d) of
Regulation S-K under the Act.

          (z)     The Company is not and, after giving effect to the offering
and sale of the Notes and the application of the net proceeds thereof as
described in the Offering Circular, will not be, an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

          (aa)     Except as disclosed in the Offering Circular or other than
has been waived, there are no contracts, agreements or understandings between
the Company and any person granting such person the right to require the Company
to file a registration statement under the Act with respect to any securities of
the Company or to require the Company to include such securities with the Notes
registered pursuant to any registration statement.

          (bb)     Neither the Company nor any of its subsidiaries nor any agent
thereof acting on the behalf of any of them has taken, and none of them will
take, any action that might

 



--------------------------------------------------------------------------------



 



cause this Agreement or the issuance or sale of the Notes to violate Section 7
of the Exchange Act, or any regulation promulgated thereunder, including without
limitation, Regulation T (12 C.F.R. Part 220), Regulation U (12 C.F.R. Part 221)
or Regulation X (12 C.F.R. Part 224) of the Board of Governors of the Federal
Reserve System.

          (cc)     No “nationally recognized statistical rating organization” as
such term is defined for the purpose of Rule 436(g)(2) under the Act (i) has
imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) on the Company’s retaining any rating
assigned to the Company or any securities of the Company or (ii) has indicated
to the Company that it is considering (A) the downgrading, suspension, or
withdrawal of, or any review for a possible change that does not indicate the
direction of the possible change in, any rating so assigned or (B) any change in
the outlook for any rating of the Company or any securities of the Company.

          (dd)     Since the respective dates as of which information is given
in the Offering Circular, other than as set forth in the Offering Circular
(exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement), (i) there has not occurred any material adverse change in the
condition, financial or otherwise, or the earnings, business, management or
operations of the Company and its subsidiaries, taken as a whole, (ii) there has
not been any material adverse change in the capital stock or in the long-term
debt of the Company or any of its subsidiaries, (iii) neither the Company nor
any of its subsidiaries has incurred any material liability or obligation,
direct or contingent except in the ordinary course of business, (iv) neither the
Company nor any of its subsidiaries has sustained any material loss or
interference with their respective assets, businesses or properties (whether
owned or leased) from fire, explosion, earthquake, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or any court or
legislative or other governmental action, order or decree that would have a
Material Adverse Effect; and (v) since the date of the latest consolidated
balance sheet included in the Offering Circular, except as reflected therein,
neither the Company nor any of its subsidiaries has (A) issued any securities
other than the issuance of securities pursuant to the exercise of options
granted under stock option plans or agreements existing prior to the date of the
latest consolidated balance sheet included in the Offering Circular, (B) entered
into any material transaction not in the ordinary course of business or
(C) declared or paid any dividend or made any distribution on any shares of its
capital stock or redeemed, purchased or otherwise acquired or agreed to redeem,
purchase or otherwise acquire any shares of its capital stock.

          (ee)     The books, records and accounts of the Company and each of
its subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company and its subsidiaries, as applicable. The Company and
each of its subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 



--------------------------------------------------------------------------------



 



          (ff)     When the Notes are issued and delivered pursuant to this
Agreement, the Notes will not be of the same class (within the meaning of
Rule 144A under the Act) as any security of the Company that is listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that is quoted in a United States automated inter-dealer quotation system.

          (gg)     No form of general solicitation or general advertising (as
defined in Regulation D under the Act) was used by the Company, or any of its
representatives (other than the Initial Purchaser, as to whom the Company makes
no representation) in connection with the offer and sale of the Notes
contemplated hereby, including without limitation articles, notices or other
communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising. No
securities of the same class as the Notes have been issued and sold by the
Company within the six-month period immediately prior to the date hereof.

          (hh)     Except as permitted by the Securities Act, neither the
Company nor any of its subsidiaries has distributed and, prior to the completion
of the initial distribution of the Notes (which includes the sale by the Initial
Purchaser), neither will distribute, any offering materials in connection with
the offering and sale of the Notes other than the Offering Circular.

          (ii)     The Company has not taken, nor will it take, directly or
indirectly, any action designed to or that might reasonably be expected to cause
or result in, or that has constituted or that might reasonably be expect to
constitute, the stabilization or manipulation of the price of the Common Stock
or the Notes.

          (jj)     Prior to the effectiveness of any Registration Statement, the
Indenture is not required to be qualified under the TIA.

          (kk)     No registration under the Act of the Securities is required
for the sale of the Securities to the Initial Purchaser as contemplated hereby
or for the Exempt Resales assuming the accuracy of the Initial Purchaser’s
representations and warranties and agreements set forth in Section 7 hereof.

          (ll)     Each certificate signed by any officer of the Company and
delivered to the Initial Purchaser or counsel for the Initial Purchaser shall be
deemed to be a representation and warranty by the Company to the Initial
Purchaser as to the matters covered thereby.

          (mm)     The Company is subject to Section 13 or 15(d) the Exchange
Act.

          (nn)     Except as disclosed in the Offering Circular, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company or any Initial Purchaser
for a brokerage commission, finder’s fee or other like payment in connection
with the sale of the Securities.

          (oo)     Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such

 



--------------------------------------------------------------------------------



 



deductibles and covering such risks as are generally deemed adequate and
customary for their businesses, including, but not limited to, policies covering
real and personal property, owned or leased by the Company and its subsidiaries
against theft, damage, destruction or vandalism and earthquakes. The Company has
no reason to believe that it or any subsidiary will not be able to (i) renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Effect. Neither of the Company nor any subsidiary has been
denied any insurance coverage which it has sought or for which it has applied.

          (pp)     Neither the Company nor any of its subsidiaries nor, to the
best of the Company’s knowledge, any employee or agent of the Company or any
subsidiary, has made any contribution or other payment to any official of, or
candidate for, any federal, state or foreign office in violation of any law.

          (qq)     The Company is not a U.S. Real Property Holding Company
within the meaning of Section 897(c)(2) of the Code.

     The Company acknowledges that the Initial Purchaser and, for purposes of
the opinions to be delivered to the Initial Purchaser pursuant to Section 9
hereof, counsel to the Company and counsel to the Initial Purchaser will rely
upon the accuracy and truth of the foregoing representations and hereby consents
to such reliance.

     7.     Initial Purchaser’s Representations and Warranties. The Initial
Purchaser represents and warrants to, and agrees with, the Company:

          (a)     The Initial Purchaser is a QIB, or is an accredited investor
within the meaning of Regulation D under the Act with such knowledge and
experience in financial and business matters as is necessary in order to
evaluate the merits and risks of an investment in the Notes.

          (b)     The Initial Purchaser is not acquiring the Securities with a
view to any public distribution thereof or with any present intention of
offering or selling any of the Securities in a transaction that would violate
the Act or the securities laws of any state of the United States or any other
applicable jurisdiction.

          (c)     The Initial Purchaser agrees that no form of general
solicitation or general advertising (within the meaning of Regulation D under
the Act) has been or will be used by such Initial Purchaser or any of its
representatives in connection with the offer and sale of the Securities pursuant
hereto, including without limitation articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising.

          (d)     The Initial Purchaser has not offered or sold, and will not
offer to sell, the Securities except to persons whom they reasonably believe to
be QIBs.

 



--------------------------------------------------------------------------------



 



          (e)     The Initial Purchaser acknowledges that the Company, for
purposes of the opinions to be delivered to the Initial Purchaser pursuant to
Section 9 hereof, counsel to the Company and counsel to the Initial Purchaser
will rely upon the accuracy and truth of the foregoing representations and the
Initial Purchaser hereby consents to such reliance.

     8.          Indemnification.

          (a)     The Company agrees to indemnify and hold harmless the Initial
Purchaser, its directors, its officers and each person, if any, who controls the
Initial Purchaser (within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act), from and against any and all losses, claims, damages,
liabilities and judgments (including without limitation any legal or other
expenses incurred in connection with investigating or defending any matter,
including any action that could give rise to any such losses, claims, damages,
liabilities or judgments) caused by any untrue statement or alleged untrue
statement of a material fact contained in the Offering Circular (or any
amendment or supplement thereto) or any Rule 144 Information or Rule 144A
Information provided by the Company to any holder or prospective purchaser of
Securities pursuant to Section 5(h) or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages, liabilities or judgments are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to the Initial Purchaser furnished in writing to the
Company by the Initial Purchaser.

          (b)     The Initial Purchaser agrees to indemnify and hold harmless
the Company and its directors and officers and each person, if any, who controls
(within the meaning of Section 15 of the Act or Section 20 of the Exchange Act)
the Company to the same extent as the foregoing indemnity from the Company to
the Initial Purchaser but only with reference to information relating to the
Initial Purchaser furnished in writing to the Company by the Initial Purchaser
expressly for use in the Offering Circular.

          (c)     In case any action shall be commenced involving any person in
respect of which indemnity may be sought pursuant to Section 8(a) or 8(b) (the
“indemnified party”), the indemnified party shall promptly notify the person
against whom such indemnity may be sought (the “indemnifying party”) in writing
and the indemnifying party shall assume the defense of such action, including
the employment of counsel reasonably satisfactory to the indemnified party and
the payment of all fees and expenses of such counsel, as they are incurred
(except that in the case of any action in respect of which indemnity may be
sought pursuant to both Sections 8(a) and 8(b), the Initial Purchaser shall not
be required to assume the defense of such action pursuant to this Section 8(c)
but may employ separate counsel and participate in the defense thereof, but the
fees and expenses of such counsel, except as provided below, shall be at the
expense of the Initial Purchaser). Any indemnified party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the indemnified party unless (i) the employment of such counsel shall have been
specifically authorized in writing by the indemnifying party, (ii) the
indemnifying party shall have failed to assume the defense of such action or
employ counsel reasonably satisfactory to the indemnified party or (iii) the
named parties to any such action (including any impleaded parties) include both
the indemnified party and the indemnifying party,

 



--------------------------------------------------------------------------------



 



and the indemnified party shall have been advised by such counsel that there may
be one or more legal defenses available to it that are different from or
additional to those available to the indemnifying party (in which case the
indemnifying party shall not have the right to assume the defense of such action
on behalf of the indemnified party). In any such case, the indemnifying party
shall not, in connection with any one action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) for
all indemnified parties, and all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by CIBC, in the case
of the parties indemnified pursuant to Section 8(a), and by the Company, in the
case of parties indemnified pursuant to Section 8(b). The indemnifying party
shall indemnify and hold harmless the indemnified party from and against any and
all losses, claims, damages, liabilities and judgments by reason of any
settlement of any action (i) effected with its written consent or (ii) effected
without its written consent if the settlement is entered into more than twenty
business days after the indemnifying party shall have received a request from
the indemnified party for reimbursement for the fees and expenses of counsel (in
any case where such fees and expenses are at the expense of the indemnifying
party) and, prior to the date of such settlement, the indemnifying party shall
have failed to comply with such reimbursement request. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement or compromise of, or consent to the entry of judgment with respect
to, any pending or threatened action in respect of which the indemnified party
is or could have been a party and indemnity or contribution may be or could have
been sought hereunder by the indemnified party, unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability on claims that are or could have been the subject
matter of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of the
indemnified party.

          (d)     To the extent the indemnification provided for in this
Section 8 is unavailable to an indemnified party or insufficient in respect of
any losses, claims, damages, liabilities or judgments referred to therein, then
each indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities and judgments (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Initial Purchaser, on the other hand, from the
offering of the Securities or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company, on the one hand, and the Initial
Purchaser, on the other hand, in connection with the statements or omissions
that resulted in such losses, claims, damages, liabilities or judgments, as well
as any other relevant equitable considerations. The relative benefits received
by the Company, on the one hand, and the Initial Purchaser, on the other hand,
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Securities (after Initial Purchaser’s discounts or commissions,
but before deducting expenses) received by the Company, and the total discounts
and commissions received by the Initial Purchaser bear to the total price to
investors of the Securities, in each case as set forth on the cover page of the
Offering Circular. The relative fault of the Company, on the one hand, and the
Initial Purchaser, on the other hand, shall be determined by reference to, among
other things,

 



--------------------------------------------------------------------------------



 



whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or the Initial Purchaser, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

     The Company and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an indemnified party as a result of the
losses, claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such indemnified party in
connection with investigating or defending any matter, including any action,
that could have given rise to such losses, claims, damages, liabilities or
judgments. Notwithstanding the provisions of this Section 8, the Initial
Purchaser shall not be required to contribute any amount in excess of the amount
by which the total discounts and commissions received by the Initial Purchaser
exceeds the amount of any damages that the Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

          (e)     The remedies provided for in this Section 8 are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any indemnified party at law or in equity.

     9.     Conditions of the Initial Purchaser’s Obligations. The obligations
of the Initial Purchaser to purchase the Firm Notes under this Agreement on the
Closing Date and the Additional Notes, if any, on any Option Closing Date are
subject to the satisfaction of each of the following conditions.

          (a)     All the representations and warranties of the Company
contained in this Agreement shall be true and correct on the Closing Date, or on
each Option Closing Date, if any, with the same force and effect as if made on
and as of the Closing Date or on each Option Closing Date, if any.

          (b)     On or after the date hereof, (i) there shall not have occurred
any downgrading, suspension or withdrawal of, nor shall any notice have been
given of any potential or intended downgrading, suspension or withdrawal of, or
of any review (or of any potential or intended review) for a possible change
that does not indicate the direction of the possible change in, any rating of
the Company or any securities of the Company (including without limitation the
placing of any of the foregoing ratings on credit watch with negative or
developing implications or under review with an uncertain direction) by any
“nationally recognized statistical rating organization” as such term is defined
for the purpose of Rule 436(g)(2) under the Act, (ii) there shall not have
occurred any change, nor shall any notice have been given of any potential or
intended change, in the outlook for any rating of the Company or any securities
of the Company by any such rating organization and (iii) no such rating
organization shall have given notice that

 



--------------------------------------------------------------------------------



 



it has assigned (or is considering assigning) a lower rating to the Notes than
that on which the Notes were marketed.

          (c)     Since the respective dates as of which information is given in
the Offering Circular, other than as set forth in the Offering Circular
(exclusive of any amendments or supplements thereto after the date of this
Agreement), (i) there shall not have occurred any change or any development
involving a prospective change in the condition, financial or otherwise, or the
earnings, business, management or operations of the Company and its
subsidiaries, taken as a whole, (ii) there shall not have been any change or any
development involving a prospective change in the capital stock or in the
long-term debt of the Company or any of its subsidiaries except in the ordinary
course of business, (iii) neither the Company nor any of its subsidiaries shall
have incurred any liability or obligation, direct or contingent except in the
ordinary course of business, and (iv) neither the Company nor any of its
subsidiaries shall have sustained any loss or interference with their respective
assets, businesses or properties (whether owned or leased) from fire, explosion,
earthquake, flood or other calamity, whether or not covered by insurance, or
from any labor dispute or any court or legislative or other governmental action,
order or decree, the effect of which, in case of any event described in the
foregoing clause (i), (ii), (iii) or (iv), in the judgment of the Initial
Purchaser, is material and adverse and makes it impracticable to market the
Securities on the terms and in the manner contemplated in the Offering Circular.

          (d)     You shall have received on the Closing Date a certificate,
dated the Closing Date, and on an Option Closing Date, if any, dated such Option
Closing Date, signed by the President and the Chief Financial Officer of the
Company, confirming the matters set forth in Sections 6(dd), 9(a) and 9(b) and
stating that the Company has complied with all the agreements and satisfied all
of the conditions herein contained and required to be complied with or satisfied
on or prior to the Closing Date or Option Closing Date, as the case may be.

          (e)     You shall have received on the Closing Date and each Option
Closing Date, if any, an opinion, dated the Closing Date or such Option Closing
Date, as the case may be, of Shack Siegel Katz & Flaherty P.C., counsel for the
Company, to the effect that:

               (i)     The Company has been duly incorporated and is validly
existing as a corporation under the laws of the State of Delaware and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Offering Circular.

               (ii)     The Company has the requisite corporate power to enter
into, deliver and perform its obligations under the Purchase Agreement and to
issue and sell the Securities.

               (iii)     Each subsidiary of the Company incorporated under a
state of the United States has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the jurisdiction of its
incorporation and has corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Offering
Circular.

 



--------------------------------------------------------------------------------



 



               (iv)     All of the outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable.

               (v)     The Notes have been duly authorized by the Company and,
when executed and authenticated in accordance with the provisions of the
Indenture, assuming due authentication thereof by the Trustee, and delivered to
and paid for by the Initial Purchaser in accordance with the terms of the
Purchase Agreement, will be valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles,
and will be entitled to the benefits of the Indenture.

               (vi)     The Incorporated Documents, on the respective dates they
were filed, complied in all material respects with the requirements as to form
under the Exchange Act and the related rules and regulations in effect at the
respective dates of their filing.

               (vii)     The shares of Common Stock to be issued upon conversion
of the Notes have been duly authorized and reserved and, when issued upon
conversion of the Notes in accordance with the terms of the Notes and the
Indenture, will be validly issued, fully paid and non-assessable, and the
issuance of the Common Stock will not be subject to any preemptive rights
arising by operation of law or under the Company’s Certificate of Incorporation
or Bylaws or, to such counsel’s knowledge, similar rights under any other
agreements of the Company.

               (viii)     All necessary corporate action has been duly and
validly taken by the Company to authorize the execution, delivery and
performance of the Purchase Agreement and the issuance and sale of the Notes
and, upon conversion thereof, the issuance of the Common Stock. The Purchase
Agreement has been duly and validly authorized, executed and delivered by the
Company and the Purchase Agreement constitutes the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles and except to the extent that rights to indemnity or
contribution under the Purchase Agreement may be limited by Federal or state
securities laws or the public policy underlying such laws.

               (ix)     Neither the execution and delivery by the Company of,
nor the performance by the Company of its obligations under the Purchase
Agreement, the Indenture, the Registration Rights Agreement and the Securities
(including, without limitation, the issuance and sale by the Company of the
Notes and, upon conversion thereof, the Common Stock) will (a) give rise to a
right to terminate or accelerate the due date of any payment due under, or
result in the breach of any term or provision of, or constitute a default (or
any event which with notice or lapse of time, or both, would constitute a
default) under, or require consent or waiver under, or result in the execution
or imposition of any lien, charge, claim, security interest or encumbrance upon
any properties or assets of the Company pursuant to the terms of any indenture,
mortgage, deed trust, note or other agreement or instrument to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries or any of the assets or properties or

 



--------------------------------------------------------------------------------



 



businesses of the Company or any of its subsidiaries are bound and which is
listed as an exhibit to the Incorporated Documents, (b) to such counsel’s
knowledge, violate any existing obligations of the Company or any of its
subsidiaries under the terms of any judgment, decree, or order of any court or
arbitrator or governmental agency or body, which names the Company or any of its
subsidiaries and is specifically directed to them or their properties, (c)
violate any applicable statute, rule or regulation of the Federal laws of the
United States of America and the laws of the States of Delaware and New York
(excluding any gaming laws, rules or regulations) or (d) violate any provision
of the charter or by-laws of the Company or any of its subsidiaries, except for
such consents, waivers, approvals and authorizations which have been obtained
prior to the Closing Date.

               (x)     No consent, approval, authorization, license,
registration, or qualification or order of any federal, Delaware or New York
court or governmental agency or regulatory body (excluding any gaming regulatory
authorities) is required for the due authorization, execution, delivery or
performance by the Company of its obligations under the Purchase Agreement, the
Indenture, the Registration Rights Agreement or the Securities except such as
may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Securities (except, other than as set
forth in paragraph (xiv) below, we give no opinion as to registration of the
Securities under the Act and the qualification of the Indenture under the Trust
Indenture Act of 1939, as amended).

               (xi)     To such counsel’s knowledge, there is no litigation or
governmental proceeding or investigation, before any court or before or by any
public body or board pending or threatened in writing against, or involving the
assets, properties or businesses of, the Company or any of its subsidiaries
which would have a Material Adverse Effect.

               (xii)     Each of the Indenture and the Registration Rights
Agreement has been duly authorized, executed and delivered by, and is a valid
and binding agreement of, the Company, enforceable against the Company in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles.

               (xiii)     The Company is not an “investment company” or an
entity controlled by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

               (xiv)     The statements in the Offering Circular under the
caption “Description of the Notes” insofar as such statements constitute a
summary of documents referred to therein fairly summarize in all material
respects such documents and matters.

               (xv)     The capital stock of the Company conforms in all
material respects to the description thereof contained in the Offering Circular
under the caption “Description of Share Capital.”

               (xvi)     Assuming (i) each Initial Purchaser is a “qualified
institutional buyer” within the meaning of Rule 144A of the Act and (ii) the
accuracy of the representations

 



--------------------------------------------------------------------------------



 



and warranties and compliance with the agreements of the Initial Purchaser in
Section 7 of the Purchase Agreement, it is not necessary in connection with the
offer, sale and delivery of the Securities to the Initial Purchaser under the
Purchase Agreement or in connection with the initial resale of the Securities by
the Initial Purchaser in accordance with Section 7 of the Purchase Agreement and
the Offering Circular to register the Securities under the Act, or to qualify
the Indenture under the Trust Indenture Act of 1939, as amended, it being
understood that no opinion is expressed as to any subsequent resale of any of
the Notes or the Common Stock issuable upon conversion of any of the Notes.

     Such counsel is called upon to opine as to factual matters, and the
character of determinations involved in the process is such that it is not
passing upon and does not need to assume any responsibility for the accuracy,
completeness or fairness of the information included in the Offering Circular.
Such counsel may assume the correctness and completeness of the information
included in the Offering Circular, and such counsel may make no independent
investigation or verification of that information. Such counsel can advise,
however, that in and on the basis of its review of the Offering Circular and its
participation in its preparation, nothing has come to such counsel’s attention
that causes it to believe that the Offering Circular, as of its date or as of
the date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Such counsel is not called upon to express an opinion with
respect to, and the preceding paragraph does not address, the financial
statements and related notes and schedules, and other financial, accounting, and
statistical information, included in, incorporated by reference in, or omitted
from the Offering Circular, or any further amendment or supplement thereto. Such
counsel is also not called upon to express any opinion with respect to any mater
relating to compliance with financial covenants or financial requirements.

          (f)     You shall have received on the Closing Date and each Option
Closing Date, if any, an opinion of Kathleen McJohn, Vice President and General
Counsel to the Company, to the effect that:

               (i)     The Company and WMS Gaming Inc., Lenc-Smith Inc. and
Williams Electronics Games, Inc. are duly qualified to transact business and are
in good standing as a foreign corporation in the State of Illinois.

               (ii)     Neither the execution and delivery by the Company of,
nor the performance by the Company of its obligations under the Purchase
Agreement, the Indenture, the Registration Rights Agreement and the Securities
(including, without limitation, the issuance and sale by the Company of the
Notes and, upon conversion thereof, the Common Stock) will violate any
applicable statute, rule or regulation of the laws of the State of Illinois
(excluding any gaming laws, rules or regulations).

               (iii)     No consent, approval, authorization, license,
registration or qualification or order of any Illinois court or governmental
agency or regulatory body (excluding any gaming regulatory authorities) is
required for the due authorization, execution, delivery or performance by the
Company of its obligations under the Purchase Agreement, the Indenture, the
Registration Rights Agreement or the Securities.

 



--------------------------------------------------------------------------------



 



               (iv)     To such counsel’s knowledge, there is no litigation or
governmental proceeding or investigation, before any court or before or by any
public body or board pending or threatened in writing against or involving the
assets, properties or businesses of, the Company or any of its subsidiaries
which would have a Material Adverse Effect.

               (v)     All of the issued and outstanding capital stock of each
subsidiary of the Company has been duly authorized and validly issued, is fully
paid and non-assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim.

          (g)     You shall have received on the Closing Date and each Option
Closing Date, if any, an opinion of Hogan & Hartson, tax counsel for the
Company, to the effect that the statements in the Offering Circular under the
caption “Certain United States Federal Income Tax Consequences,” insofar as such
statements constitute a summary of the United States federal tax laws referred
to therein, fairly summarize the matters referred to therein in all material
respects.

          (h)     You shall have received on the Closing Date and each Option
Closing Date, if any, an opinion dated the Closing Date or such Option Closing
Date, as the case may be, of Daurean Sloan, in-house regulatory counsel for the
Company, to the effect that:

               (i)     The statements contained in the Offering Circular and/or
Form 10-K under the captions “Government Regulation” and “Risk Factors – Our
gaming machine business is heavily regulated, and we must obtain and maintain
our gaming licenses and regulatory approvals for our games to operate our
business” insofar as such statements constitute a summary of matters of law, are
fair summaries in all material respects.

               (ii)     The Company and each of its subsidiaries is currently in
possession of and in compliance in all material respects with all permits,
licenses and other approvals necessary to carry on its business.

               (iii)     No consent, approval, exemption, authorization,
designation, declaration or filing by or with any governmental agency or
regulatory body is required for the execution, delivery or performance of the
Purchase Agreement by the Company or the consummation of the transactions
contemplated thereby, including the use of proceeds from the sale of the Notes
and the conversion of the Notes in accordance with their terms, other than those
obtained or made.

               (iv)     Neither the execution and delivery by the Company of,
nor the performance by the Company of its obligations under the Purchase
Agreement, the Indenture, the Registration Rights Agreements and the Securities
(including, without limitation, the issuance and sale by the Company of the
Notes and, upon conversion thereof, the Common Stock) will violate any gaming
laws, rules or regulations.

          (i)     The Initial Purchaser shall have received on the Closing Date
and on each Option Closing Date, an opinion, dated the Closing Date, of Morgan,
Lewis & Bockius LLP, counsel for the Initial Purchaser, in form and substance
reasonably satisfactory to the Initial Purchaser.

 



--------------------------------------------------------------------------------



 



          (j)     The Initial Purchaser shall have received, at the time this
Agreement is executed and at the Closing Date and each Option Closing Date, if
any, letters dated the date hereof or the Closing Date or an Option Closing
Date, as the case may be, from Ernst & Young LLP, independent public
accountants, in form and substance satisfactory to the Initial Purchaser
containing the information and statements of the type ordinarily included in
accountants’ “comfort letters” with respect to the financial statements and
certain financial information contained in the Offering Circular.

          (k)     The Notes shall have been approved by the National Association
of Securities Dealers, Inc. for trading and duly listed in PORTAL.

          (l)     The Initial Purchaser shall have received a counterpart,
conformed as executed, of the Indenture which shall have been entered into by
the Company and the Trustee.

          (m)     The Company shall have executed the Registration Rights
Agreement, and the Initial Purchaser shall have received an original copy
thereof, duly executed by the Company.

          (n)     The Company shall not have failed at or prior to the Closing
Date or each Option Closing Date, if any, as the case may be, to perform or
comply with all of the agreements contained herein and required to be performed
or complied with by the Company at or prior to the Closing Date or Option
Closing Date, as the case may be.

     10.     Effectiveness of Agreement and Termination. This Agreement may be
terminated at any time on or prior to the Closing Date by the Initial Purchaser
by written notice to the Company if any of the following has occurred: (i) any
significant attack on or significant acts of terrorism involving the United
States, outbreak or escalation of hostilities excluding current hostilities in
Iraq, declaration by the United States of a national emergency or war or other
calamity or crisis or any change or development involving a prospective change
in United States or international, political, financial or economic conditions
which has a material adverse effect on financial markets so as to make it, in
your sole judgment, impracticable or inadvisable to proceed with the offering or
delivery of the Securities as contemplated by the Offering Circular, (ii) the
suspension or material limitation of trading in securities or other instruments
on the New York Stock Exchange, the American Stock Exchange, the Chicago Board
of Options Exchange, the Chicago Mercantile Exchange, the Chicago Board of Trade
or the Nasdaq National Market or limitation on prices for securities or other
instruments on any such exchange or the Nasdaq National Market, (iii) the
suspension of trading of any securities of the Company on any exchange or in the
over-the-counter market, (iv) the enactment, publication, decree or other
promulgation of any federal or state statute, regulation, rule or order of any
court or other governmental authority that in your judgment has had, or will
have, a Material Adverse Effect, (v) the declaration of a banking moratorium by
either federal or New York state authorities, (vi) any major disruption of
settlements of securities, (vii) the taking of any action by any federal, state
or local government or agency in respect of its monetary or fiscal affairs that
in your judgment has a material adverse effect on the financial markets in the
United States, (viii) in your judgment there shall have occurred any Material
Adverse Effect or (ix) there shall be any failure or refusal on the part of the
Company to comply with the terms or to fulfill any of the conditions of this
Agreement.

 



--------------------------------------------------------------------------------



 



     11.     Miscellaneous.

          (a)     Notices given pursuant to any provision of this Agreement
shall be addressed as follows: (i) if to the Company to WMS Industries Inc., 800
South Northpoint Boulevard, Waukegan, IL 60085, Attention Kathleen McJohn,
General Counsel, with a copy to Jeffrey Siegel, Shack Siegel Katz & Flaherty
P.C., 530 South Fifth Avenue, New York, New York 10036 and (ii) if to the
Initial Purchaser, c/o CIBC World Markets Corp., 417 5th Avenue, 2nd Floor, New
York, New York 10016 Attention: David Berman, with a copy to Howard Shecter,
Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New York 10178, in any
case to such other address as the person to be notified may have requested in
writing.

          (b)     The respective indemnities, contribution agreements,
representations, warranties and other statements of the Company and the Initial
Purchaser set forth in or made pursuant to this Agreement shall remain operative
and in full force and effect and will survive delivery of and payment for the
Securities regardless of (i) any investigation, or statement as to the results
thereof, made by or on behalf of the Initial Purchaser, the officers or
directors of the Initial Purchaser, any person controlling the Initial
Purchaser, the Company, the officers or directors of the Company, or any person
controlling the Company, (ii) acceptance of the Securities and payment for them
hereunder and (iii) termination of the Agreement.

          (c)     If for any reason the Notes are not delivered by or on behalf
of the Company as provided herein as a result of any termination of this
Agreement pursuant to Section 10, clauses (iii), (viii) or (ix), the Company
agrees to reimburse the Initial Purchaser for all out-of-pocket expenses
(including the fees and disbursements of counsel) incurred by it.
Notwithstanding any termination of this Agreement, the Company shall be liable
for all expenses which it has agreed to pay pursuant to Section 5(i). The
Company also agrees to reimburse the Initial Purchaser and the officers,
directors and each person, if any, who controls the Initial Purchaser within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act for any and
all fees and expenses (including without limitation the fees and expenses of
counsel) incurred by them in connection with enforcing their rights under this
Agreement (including without limitation its rights under Section 8).

          (d)     Except as otherwise provided, this Agreement has been and is
made solely for the benefit of and shall be binding upon the Company, the
Initial Purchaser, the Initial Purchaser’s directors and officers, any
controlling persons referred to herein, the directors of the Company and their
respective successors and assigns, all as and to the extent provided in this
Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Securities from the Initial Purchaser merely because of
such purchase.

          (e)     This Agreement shall be governed and construed in accordance
with the laws of the State of New York, including without limitation,
Section 5-1401 of the New York General Obligations Law.

          (f)     This Agreement may be signed in various counterparts, which
together shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



          Please confirm that the foregoing correctly sets forth the agreement
between the Company and the Initial Purchaser by signing in the space provided
below.

              Very truly yours,               WMS INDUSTRIES INC.     By:  
      /s/ Scott D. Schweinfurth        

--------------------------------------------------------------------------------

        Name: Scott D. Schweinfurth         Title:   Executive Vice President,
Chief                     Financial Officer and Treasurer

      CIBC WORLD MARKETS CORP. By:          /s/ Andrew McInnes    

--------------------------------------------------------------------------------

    Name:  Andrew McInnes     Title:     Managing Director

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Subsidiaries

WMS Gaming Inc.

Lenc-Smith Inc.

Williams Electronics Games, Inc.

WMS Finance Inc.

WMS Gaming International S.L.

WMS Gaming Australia Pty Ltd.

WMS Gaming Africa (Pty) Ltd.

Big Foot Software Research and Development

WMS Gaming (Canada) Ltd.

WMS Gaming do Brasil Ltda., dissolution in process

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Registration Rights Agreement
[conformed copy filed separately]

 